As I read the Acts of the Forty-eighth General Assembly under consideration in this case, not only the officer but also the office of commissioner of motor vehicles was abolished. The agency contract was not with the department of motor vehicles, but with the commissioner of that department.
The department was retained in the new statute, but the commissioner of this department stepped down and out for the simple reason that his office was abolished. The department of motor vehicles was transferred to the newly created department *Page 482 
— the department of public safety. The new law expressly states that "Commissioner" means commissioner of public safety, an officer and office which did not exist at the time the accident out of which this action arises occurred.
I am unable to discover any logical reason for saying that, at the time the defendant entered the state of Iowa, and operated his automobile on the highways of this state in March 1939 that he thereby constituted and appointed the commissioner of public safety, an officer who did not exist, his agent.
The majority opinion is out of harmony with every other case bearing upon the question that has been handed down by courts of other jurisdictions. See Paraboschi v. Shaw, 258 Mass. 531,155 N.E. 445; Ashley v. Brown, 198 N.C. 369, 151 S.E. 725; Kurland v. Chernobil, 260 N.Y. 254, 183 N.E. 380; Continental Casualty Co. v. Nelson, 147 Misc. 821, 264 N.Y.S. 560; Schaeffer v. Alva West Co., 53 Ohio App. 270, 4 N.E.2d 720; Donnelly v. Carpenter,55 Ohio App. 463, 9 N.E.2d 888; Gender v. Rayburn, 15 N.J. Misc 704, 194 A. 441; Lepre v. Real Estate-Land Title Trust Co., 11 N.J. Misc. 887, 168 A. 858; Dowling v. Winters, 208 N.C. 521,181 S.E. 751; State ex rel. Ledin v. Davison, 216 Wis. 216, 256 N.W. 718; Young v. Potter Title  Trust Co., 114 N.J.L. 561,178 A. 177.
I would reverse.